Order unanimously affirmed without costs. Memo-
randum: Petitioner mother sought custody of the parties’ eight-year-old daughter based upon allegations that respondent father was sexually abusing the child. Following a hearing, the court determined that petitioner’s allegations of sexual abuse were unfounded and that it would be in the best interest of the child for her to remain in respondent’s custody.
Upon our review of the record, we conclude that petitioner failed to demonstrate that respondent was guilty of sexually abusing their child. Thus, Family Court properly dismissed the petition.
There is no merit to petitioner’s further contention that the Law Guardian was biased or that her recommendation influenced the court into making an erroneous determination. (Appeal from Order of Herkimer County Family Court, Bergin, J. — Custody.) Present — Callahan, J. P., Green, Balio, Fallon and Doerr, JJ.